Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,201,115 B2 (hereinafter “Patent’15”) in view of Hashimoto et al. (US 5652441 A; hereinafter “Hashimoto”).

Regarding Claim 1 of the instant application: Claims 1 and 5 of Patent’15 recite all the limitations of Claim 1 of the instant Application. However, Patent’15 does not recite a first metal interconnection extending along the second direction between the third gate line and the fourth gate line, wherein the first metal interconnection overlaps the first protrusion and the second protrusion.
In the same field of endeavor, Hashimoto discloses a semiconductor device (figs. 4a-4c) wherein a first metal interconnection 142 (C. 4, L. 50-60) extending along the second direction (i.e., vertical direction in fig. 4c) between the third gate line 126 and the fourth gate line 128, wherein the first metal interconnection 142 overlaps the first protrusion 127 and the second protrusion 129 (C. 4, L. 10-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hashimoto into the device of Patent’15 in order to couple the contacts of different drain regions establishing electrical connection between adjacent devices and meet the circuit requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20130168774 A1; hereinafter “Jeon”) in view of Hashimoto et al. (US 5652441 A; hereinafter “Hashimoto”).

In re claim 1, Jeon discloses a semiconductor device (figs. 4-6; ¶ 0061-0085) (more specifically, fig. 6 annotated below), comprising:
a first gate line (“GL1”) and a second gate line (“GL2”) extending along a first direction (D2); 
a third gate line (GATE1; hereinafter referred as “GL3”) extending along a second direction (D1) and between and directly contacting the first gate line (“GL1”) and the second gate line (“GL2”), wherein the third gate line (“GL3”) comprises a first protrusion (“Pro1”); 
a drain region 1340 (¶ 0062; dopant region 140) adjacent to one side of the third gate line (GATE1), wherein the first protrusion of the third gate line (“Pro1”) overlaps the drain region 140; and
a fourth gate line (GATE2; hereinafter referred as “GL4”) extending along the second direction (D1) and between and directly contacting the first gate line (“GL1”) and the second gate line (“GL2”), wherein the first gate line (“GL1”) directly contacting the third gate line (“GL3”) contacts the first gate line (“GL1”) directly contacting the fourth gate line (“GL4”) directly, the fourth gate line (“GL4”) comprises a second protrusion (“Pro2”) and the first protrusion (“Pro1”) and the second protrusion (“Pro2”) not contacting each other directly (as shown below in the annotated fig. 6, an intervening portion separates the first protrusion “Pro1” and the second protrusion “Pro2”. Direct contact has been interpreted as contact between two elements without any intervening layer. However, based on the new interpretation of the first protrusion “Pro1” and the second protrusion “Pro2”, an intervening portion exists between “Pro1” and “Pro2”. Therefore, the first protrusion “Pro1” and the second protrusion “Pro2” are not contacting each other directly).


    PNG
    media_image1.png
    930
    854
    media_image1.png
    Greyscale


Jeon does not expressly disclose a first metal interconnection extending along the second direction between the third gate line and the fourth gate line, wherein the first metal interconnection overlaps the first protrusion and the second protrusion.
In the same field of endeavor, Hashimoto discloses a semiconductor device (figs. 4a-4c) wherein a first metal interconnection 142 (C. 4, L. 50-60) extending along the second direction (i.e., vertical direction in fig. 4c) between the third gate line 126 and the fourth gate line 128, wherein the first metal interconnection 142 overlaps the first protrusion 127 and the second protrusion 129 (C. 4, L. 10-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hashimoto into the device of Jeon in order to couple the contacts of different drain regions establishing electrical connection between adjacent devices and meet the circuit requirements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893